IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 WEI YAN AND HAIDI ZHANG                          :   No. 441 MAL 2020
                                                  :
                                                  :
              v.                                  :   Petition for Allowance of Appeal from
                                                  :   the Unpublished Order of the
                                                  :   Superior Court at No. 30 EDA 2020
 ALEXANDER COLON AND JULIA COLON                  :   entered on June 15, 2020,
                                                  :   dismissing the Order of the
                                                  :   Montgomery County Court of
 PETITION OF: WEI YAN                             :   Common Pleas at No. No. 2013-
                                                  :   03465 entered on November 13,
                                                  :   2019


                                        ORDER



PER CURIAM                                             DECIDED: December 29, 2020

      AND NOW, this 29th day of December, 2020, the Petition for Allowance of Appeal

is GRANTED LIMITED TO the following issue:


             Whether the Superior Court of Pennsylvania has erroneously
             entered the order with comment on June 15, 2020, dismissing
             [Petitioner’s] appeal at No. 30 EDA 2020?


Allocatur is DENIED as to all remaining issues.

      In sua sponte dismissing Petitioner’s appeal, the Superior Court held that it had

“previously dismissed an appeal from this decision based on Appellant’s failure to file

post-trial motions.’” Yan v. Colon, Appeal of Wei Yan, 30 EDA 2020 (Pa. Super. June 15,

2020) (per curiam order). Presumably, the intermediate appellate court was referencing

the prior appeal that had been pursued by Petitioner’s wife. See Yan v. Colon, Appeal of

Haidi Zhang, 1124 EDA 2019 (Pa.Super. June 7, 2019) (per curiam order) (sua sponte
dismissing the appeal for the failure to preserve any issues for appeal via post-trial

motions).

       Petitioner was not a party to that prior appeal. The Court of Common Pleas of

Montgomery County had bifurcated Petitioner’s complaint from the complaint filed by

Petitioner’s wife on the basis that Petitioner was unable to appear before the Court

because he was out of the country. The common pleas court allowed the complaint filed

by Petitioner’s wife to proceed to trial, and it was the resulting judgment on the wife’s

complaint that was the subject of the prior appeal at 1124 EDA 2019.

       The common pleas court dismissed Petitioner’s complaint without prejudice to

seek its reinstatement when he was able to return to the United States. Petitioner sought

such reinstatement from the Court of Common Pleas of Montgomery County, which

denied the request by order dated November 12, 2019. That order was the subject of

Petitioner’s appeal before the Superior Court docketed at 30 EDA 2020.            Because

Petitioner’s appeal involves at least one different party and poses a distinct legal inquiry

to which the post-trial practice of Rule 227.1 is seemingly inapplicable, the Superior Court

erred in holding that Petitioner’s appeal was foreclosed by the resolution of his wife’s

appeal. Compare Commonwealth v. Starr, 664 A.2d 1326, 1331 (Pa. 1995) (explaining

that, as part of the law-of-the-case doctrine, “upon a second appeal, an appellate court

may not alter the resolution of a legal question previously decided by the same appellate

court”); Commonwealth v. Tilghman, 673 A.2d 898, 903 n.8 (Pa. 1996) (“It is hornbook

law that issues decided by an appellate court on a prior appeal between the same parties

become the law of the case and will not be reconsidered on a subsequent appeal on

another phase of the same case.”) (quotations omitted).

       The Order of the Superior Court is VACATED, and the matter is REMANDED to

the Superior Court for consideration of the merits of Petitioner’s appeal.




                                   [441 MAL 2020] - 2
     The Application for Leave to Amend his Petition for Allowance of Appeal is

DENIED.

     Jurisdiction Relinquished.




                                  [441 MAL 2020] - 3